DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 26, 2022, the applicants have canceled claims 7-9 and 21-23 and furthermore, have amended claims 1, 6, 10, 20 and 24.
3. Claims 1-2, 6, 10-13, 20 and 24 are pending in the application.

Response to Arguments
4. Applicant's arguments filed Oct. 26, 2022 have been fully considered but they are not persuasive regarding enablement rejection of claims 1-2, 6 and 10-13. The applicants have amended claims to overcome all other rejections. Regarding enablement rejection, the examiner agrees with the applicant’s arguments that the instant compounds will have therapeutic utility for treating memory-related disorders. However, the applicants have not provided any references showing that in the art, addiction, addiction related disorders, PTSD, depression, schizophrenia, Tourette’s syndrome, obsessive compulsive disorder, anxiety disorder, panic disorder and phobias are well known to be memory-related disorders. In the art, only dementia and Alzheimer disease are considered as memory deficit disorders. Furthermore, the applicants have not provided any references showing well  established utility of  ACSS2 inhibitors for treating addiction, addiction related disorders, PTSD, depression, schizophrenia, Tourette’s syndrome, obsessive compulsive disorder, anxiety disorder, panic disorder and phobias. In absence of such teachings, guidance and prior art, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models of addiction, addiction related disorders, PTSD, depression, schizophrenia, Tourette’s syndrome, obsessive compulsive disorder, anxiety disorder, panic disorder and phobias and hence their utility for treating these disorders.

Conclusion
5. The enablement rejection of claims 1-2, 6 and 10-13 under 35 U.S.C. 112, first paragraph is maintained for the reasons of record.

                       NEW      GROUNDS     OF     REJECTION
Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claims 10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "N-heterocycle for the value of variable NH-R419 see 4th compound in 2nd column)" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "N-heterocycle for the value of variable NH-R41(see 2nd  compound in 2nd column)" in claim 20.  There is insufficient antecedent basis for this limitation in the claim.
 Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Crowe (Biochem. & Biophys. Res. Commun.).
Crowe discloses inhibitors of tau fibrillization for treating Alzheimer disease. The compound, 113 F08 (see table 1) disclosed by Crowe anticipates the instant claims when variable R41 represents alkyl group in the instant compounds.
10. Claim 20 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rajule (Bioorganic & med. Chem.).
Rajule discloses quinoxaline derivatives. The compound, 1m (see table 1 on page 2229) disclosed by Rajule anticipates the instant claim when variable R41 represents heterocyclic group in the instant compounds.
11. Claim 20 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Natarajan (US Patent 8,993,758 B2).
Natarajan discloses substituted quinoxalines. The compounds disclosed in column 17 (see lines 35-45 and 55-65) by Natarajan anticipates the instant claim when variable R41 represents heteroaryl group in the instant compounds.
12. Claim 20 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by compounds with RN 508185-73-7 and RN 709000-08-8.
The compounds with RN 508185-73-7 and RN 709000-08-8 were entered  in STN on May 1, 2003 and July 13, 2004, respectively. These two compounds anticipate the instant claim when variable R41 represents cycloalkyl group in the instant compounds.
Double Patenting
13. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14. Claims 1-2, 6, 10-13, 20 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17,277,759 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one skilled in the art to prepare instant compounds of formula (4) for treating memory-related disorders with reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
15. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625